Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 1 of 27

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

¥. 19-CR-27-FPG
SENTENCING MEMORANDUM
JAMES TIMPANARO, REDACTED
Defendant.

 

IL INTRODUCTION
James Timpanato is a 55 year-old veteran with a long-standing history of mental health
issues and severe struggles with substance abuse, PSR fi] 75 to 78, Docket No. 29. As detailed
below, over his formative years, James endured unending trauma. Undoubtedly, these events
dramatically shaped James’ behavior ultimately playing a significant role in the underlying
offense conduct. A full review of James’ history and characteristics shines a spotlight upon the

intense stress and mental and emotional toll that these took on James.

Despite the profound impact of his childhood traumas, James chose to enlist in the
military at age 18 demonstrating his dedication and willingness to serve others. James honorably
served his country and his fellow soldiers. While in the military, he admirably served fellow
soldiers as a medical laboratory technician. PSR { 81, Docket No. 29. Our Nation has a long
tradition of according leniency to veterans in recognition of their service. See Porter v.
MeCollum, 558 US 30, 130 S Ct 447, 456 (2009). Moreover, the relevance of James’ military
experience is not only that he served honorably, but also that the instant offense stems from

James’ perceived insult for being asked for his “green card.”

 
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 2 of 27

Veterans Administration (“VA”) records attest that Mr. Timpanaro has been plagued in

his ily life forthe past eight ea,
NN e228 4 75 ond Exhibit B, he

original exhibit has been submitted under seal. There is a well-documented correlation between
James’ mental and emotional conditions to risk-taking behaviors and law violations culminating
in the instant offense in October 2018. VA records also indicated Mr. Timpanaro was not
actively engaged in treatment, or taking his medication during the months leading up to and
during his participation in this crime in October 2018. As a result, James’ mental health issues,
especially i, played a significant role in the underlying crime. Accordingly, to fully
understanding James’ conduct in this case, it is necessary to understand that there was an organic

component impacting his behavior.

This memorandum will both explain and summarize the mitigating evidence that supports
the defense recommendation that Mr. Timpanaro be sentenced to the equivalent of a low-end
guideline sentence of 18 months, followed by a period of supervised release, pursuant to Title 18,
United States Code, Section 3553(a)(1). As set forth below, the seriousness of James
Timpanaro’s offense in this case is mitigated by his long-standing mental health and substance
abuse issues; his remorse over his conduct (see Exhibits A}; and his need for rehabilitation.
These factors fully support the requested equivalent low-end advisory guideline sentence of 18
months, followed by a period of supervised release. Such a sentence is more than sufficient to

fulfill the congressionally established goals of sentencing pursuant to 18 U.S.C, §3553(a).
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 3 of 27

IL. PROCEDURAL HISTORY AND ADVISORY GUIDELINE CALCULATION
On August 15, 2019, Mr. Timpanaro appeared before this Court and pled guilty to

Count 1 of a two (2)-count Indictment charging that on or about October 27, 2018, he did
knowingly and intentionally engage in conduct, that is, he placed a device which appeared to
be a pipe bomb outside of the United States Postal Service building located at 2061 South
Park Avenue, Buffalo, New York, with the intent to convey false and misleading
information under circumstances where such information may reasonably have been
believed, and which information indicated that an activity had taken place, was taking place,
and would take place, that would constitute a violation of 18 U.S.C. § 844 (f(D, that is, an
attempt to damage and destroy, by means of a fire and an explosive, any building and real
property owned by, possessed by, and leased to the United States and any department and
agency of the United States, all in violation of 18 U.S.C. § 1038(a)(@)(A). Mr. Timpanaro

was continued in custody.

A Pre-sentence Report (hereinafter “PSR”) (Docket No. 29) was prepared on October 7,
2019 and mirrors these calculations. At sentencing, the Government will move to dismiss the
open counts in the Indictment pending against Mr. Timpanaro. As of the date of sentencing, Mr.
Timpanaro will have served 11 months and 12 days in federal custody. See PSR cover page,

~ Docket No. 29.

Sentencing in this matter is scheduled for September 25, 2019.
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 4 of 27

Il. SENTENCING PROCEDURE

In a series of cases beginning with Blakely v. Washington, 124 8. Ct. 2531 (2004), and
United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held that the mandatory nature
of the United States Sentencing Guidelines violated the Sixth Amendment and that moving
forward, the Guidelines were to be treated as “advisory.” While a sentencing court must still
correctly calculate the Guidelines range in each case, it may not treat that range as mandatory.
Gail v. United States, 552 U.S. 38, 49-51 (2007); Nelson v. United States, 555 U.S. 350, 352
(2009). Rather, the Guideline range is merely “one factor among several” to be considered in
imposing an appropriate sentence under 18 U.S.C. § 3553(a); Kimbrough v. United States, 552

U.S. 85, 90 (2007).

In rendering a sentence, a court must “consider all of the § 3553(a) factors,” “make an
individualized assessment based on the facts presented,” and explain how the facts relate to the
purposes of sentencing. Gall, 552 U.S. at 49-50, 53-60. A court’s “overarching” duty is to
“impose a sentence sufficient, but not greater than necessary to accomplish the goals of
sentencing.” Kimbrough; 552 U.S. at 101; United States v. Pepper, 131 8. Ct. 1229, 1242-43, 179
L.Ed.2d 196 (2011). These goals are retribution, deterrence, incapacitation, and rehabilitation. 18

U.S.C. § 3553(a)(2).

A critical Supreme Court directive designed to ensure that the Guidelines are truly advisory
is the authority of this Court to disagree with a particular guideline as a matter of policy. Because
“the Guidelines are now advisory ..., as a general matter, courts may vary [from Guidelines

ranges} based solely on policy considerations, including disagreements with the Guidelines.”
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 5 of 27

Kimbrough, 552 U.S. at 101-02 (internal punctuation omitted) (citing Rita v. United States, 551
U.S. 338, 351 (2007) (district courts may find that the “Guidelines sentence itself fails properly to

reflect § 3553(a) considerations”); see also Spears v. United States, 555 U.S. 261, 266-67 (2009).

After determining the advisory Guidelines range as a “starting point” and “initial
benchmark,” Gall, 128 S. Ct. at 596, the sentencing court must then consider any applicable |
Guidelines departure. As it pertains to this particular case, there are several guideline departures
that may otherwise be applicable. The Supreme Court in Gall rejected the "rigid use of a
mathematical formula that uses the percentage of a departure as the standard for determining the
strength of the justifications required for a specific sentence.” 552 U.S, at 47. A “departure” is a
downward adjustment to the final sentencing range specifically sanctioned by the Guidelines
themselves. It is frequently triggered by a prosecutor’s request to reward cooperation or by other
factors that take the case “outside the heartland” of cases or defendants contemplated by the
Sentencing Commission. Although the Sentencing Guidelines are now advisory, the Court in its
initial guideline calculation is still required to look at permissible downward departures when
calculating a sentence. See, e.g., United States v. Galante, 111 F.3d 1029, 1036 (2d Cir. 1997);
United States vy. Ekhator, 17 F.3d 53 (2d Cir. 1994); United States v. Johnson, 964 F.2d 124 (2d

Cir, 1992).

One such applicable departure which the Court is directed by the Sentencing Guidelines is
where mental and emotional conditions contributed substantially to the commission of the offense,
based on diminished capacity. USSG § 5K2.13. The advisory guidelines also note a downward

departure may be warranted based on military service, USSG § 5H1.11, as well as on mental and
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 6 of 27

emotional conditions, USSG § 5H.13, if present to an unusual degree that takes the case outside
the heartland. In accordance with the Plea Agreement, the Defendant has agreed not to recommend
any departure outside the Guidelines. Neither party will “advocate or recommend the application
of any other Guideline, or move for any Guideline departure, or move for, or recommend a
sentence outside the Guidelines.” Nonetheless, the defense realizes that the Court will be
considering each and every sentencing option within or without the sentencing Guidelines. The

defense also realizes there are many factors the Court will consider in making its decision.

Lastly, although the plea agreement precludes Mr. Timpanaro from advocating a variance,
this Court still may consider all of the 18 U.S.C. § 3553(a) factors to determine whether a variance
—a sentence outside the advisory guideline system — is warranted. A “variance” occurs when a
judge imposes a sentence above or below the otherwise properly calculated sentencing range based
upon the application of the other statutory factors in 18 U.S.C, §3553(a). While district courts
must continue to base departures on guideline factors, “many of the very factors that used to be
grounds for a departure under the Guidelines are now considered by the district court—with greater

latitude—aunder section 3553(a).”

T¥. 18 U.S.C. § 3553 (a) FACTORS
As noted above, after the Court calculates the advisory Guidelines range and any grounds
for a Guidelines departure are considered, the Court must ultimately impose a sentence that is
consistent with 18 U.S.C. § 3553{a). 18 U.S.C. § 3553(a) mandates the court to impose a sentence
that is “sufficient, but not greater than necessary” to meet the purposes of sentencing, a directive
commonly referred to as the “‘parsimony clause.” United States v. Williams, 475 F.3d 468, 476

(2d Cir. 2007). The parsimony clause requires a sentencing court to impose the lower of two
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 7 of 27

sentences when either of the two potential sentences would properly serve the statutory purposes

of retribution, deterrence, incapacitation or rehabilitation. United States v. Ministro-Tapia, 470

F.3d 137, 142 (2d Cir, 2006). The § 3553(a) factors to be considered when imposing a sentence

are as follows:

(1)

(2)

(3)
(4)

(5)

(6)

(7)

the nature and circumstances of the offense and the history and
characteristics of the defendant;

the need for the sentence imposed -

(A) _ to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant;
and

(D) to provide the defendant with the needed... training or...
treatment in the most effective manner;

the kinds of sentences available;

the kinds of sentence and the sentencing range established for

(A) the applicable category of offenses committed by the
applicable category of defendant as set forth in the

Guidelines ...;

any pertinent policy statement . . [issued by the Sentencing
Commission];

the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of

similar conduct; and

the need to provide restitution to any victims of the offense.
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 8 of 27

Under § 3553(a), the sentencing judge is permitted to find any relevant facts appropriate for
determining a sentence, whether or not that sentence is within or outside the advisory Guidelines

range.

For the reasons set forth below, an equivalent low-end Guideline sentence of 18 months
followed by a period of Supervised Release is appropriate. Such a sentence is more than sufficient
to serve the purposes of 18 U.S.C. § 3553(a)(2). The lowest appropriate advisory Guideline
sentence would not only severely punish Mr. Timpanaro, but would also properly reflect Mr.
Timpanaro’s meaningful acceptance of responsibility, his honorable service to our country
combined with his lifelong struggle with mental health and substance abuse issues, as well as his
genuine request for continued treatment and rehabilitation. Such a sentence is more than sufficient
given the nature and circumstances of Mr. Timpanaro’s participation in this criminal offense; but
also viewed in the context of his history and characteristics as set forth below. See 18 U.S.C. §
3553(a)(1). Accordingly, Mr. Timpanaro respectfully requests an equivalent low-end Guideline
sentence as a sentence that is warranted based on the circumstances set forth herein in order to
serve the goals of retribution, deterrence, incapacitation, and rehabilitation. 18 U.S.C. §

3553(a)(2).

Vv. ARGUMENT
A. THE HISTORY AND CHARACTERISTICS OF JAMES TIMPANARO
The following sections analyze the § 3553 factors against the factual backdrop
of Mr. Timpanaro’s case. Mr. Timpanaro recognizes the seriousness of his crime. Nevertheless,

there are significant mitigating factors regarding his conduct. James was open and candid at his
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 9 of 27

presentence interview. PSR at § 28. In addition, his letter to the Court is honest, reflective, and
remorseful, See Exhibit A. James recounts on how his father terrorized his mother and his
siblings for years. Exhibit A and PSR § 69. In 1974, James watched in horror as his father
attempted to murder his mother and then held his family hostage in a standoff with East Aurora
Police. The psychological aftermath of these events are still felt today. Witnessing such
sustained domestic violence led James to develop an array of negative cficcts
Pe and addition to drugs and alcohol. Research in this area has focused on the
cognitive, behavioral, and emotional effects of domestic violence. Children who witness
violence in the home and children who are abused may display many similar psychologic
effects.! Another confounding factor is that James also endured extreme physical abuse at the
hands of his father including being hit with belts and switches. Thus, the blueprint for Mr.
Timpanaro’s mental health and substance abuse issues was written years before he committed

this crime.

i. Mr. Timpanaro’s Long-Standing Substance Abuse

At the time of his arrest, James was plagued by extreme and excessive substance abuse.
James has a long and well-documented history of mental health and substance abuse issues.
Despite this, James knows that his substance abuse and mental health issue do not excuse his
conduct. See Exhibit A, and PSR at {{{ 75-78. James’ history spans four decades of abusing
alcohol, marijuana, cocaine, cocaine base, heroin, methamphetamine, hallucinogens, and
prescription medication such as Valium and Adderall. PSR 77. At the age of eight (8), James

began consuming alcohol. His alcohol use fluctuated over the years, and at the peak of his

 

1 Jaffe PG, Wolfe D, Wilson S, Zak L. Similarities in behavioral and social maladjustment among child victims and
witnesses to family violence. Am J Orthopsychiatry. 1986;56(1):142—5.

9
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 10 of 27

usage, James consumed between 10 to 15 beers per day. Clearly, alcohol also played a

significant role in events of October 2018, as well as James’ relapse on January 26, 2019.

By age of 15, James was smoking marijuana. For almost forty years, James used
marijuana on a daily basis. Approximately five (5) years ago, James on his own tried to lessen
his dependence on marijuana. He was able to reduce his use to smoking the equivalent of two
(2) "joints" approximately once per month. Cocaine also had a hold on James. At age 22, he
used between a quarter and half a gram of the drug approximately three (3) or four (4) times per
year with his last use in 2016. James also revealed that he began using cocaine base at age 42.
James last used crack in January 2019. Throughout his life, James abused a litany of other drugs
including: heroin, methamphetamine, hallucinogens, such as lysergic acid diethylamide (LSD)
and psilocybin mushrooms, Valium, Adderall, and other opiates such as oxycodone and
hydrocodone. Today, James fully understands how he made his situation worse by using drugs
and alcohol, See Exhibit A. While his mental health and substance abuse issues are not an
excuse, it certainly contributed to his poor decision making and resorting to a bomb hoax which

he now knows was not the appropriate way to express himself. Exhibit A.

The impact of James’ long-standing substance abuse problems on his decision-making
cannot be overstated. While alcohol abuse and drug addiction has often been viewed as the result
of a lack of willpower and character in the addict, experts generally agree that narcotic
dependence is a form of mental illness. See Nat. Instit. Of Drug Abuse, “Comorbidity:
Addiction and Other Mental IlInesses” (Sept. 2010). Addiction is “a complex brain disease

characterized by compulsive, at times uncontrollable drug craving, seeking, and use despite

10
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 11 of 27 ©

devastating consequences — behaviors that stem from drug-induced changes in brain structure

and function.” See ja. at 1.1.

Notably, Mr. Timapanaro’s struggles with alcohol and drugs did not occur in a vacuum.
Indeed, James’ early drug use is the expected result of an abusive and chaotic childhood James
endured. See Exhibit A, and PSR at f{[ 69-74. Regardless of its genesis, Mr.Timpanaro’s
continued involvement in the criminal justice system and in particular this offense was based on
a lack of judgment resulting from his significant daily alcohol addiction. Although such
addiction does not excuse Mr. Timpanaro’s culpability for his offense, it does mitigate his

blameworthiness for his actions.

Finally, a lamentable, if not tragic aspect of Mr. Timpanaro’s life, is that his childhood
was not only impacted by his early exposure to alcohol and drugs, but also affected by his
experience of neglect and abuse. See Exhibit A. James brain disease of addiction has spanned
over four decades, and impaired his ability to make reasoned choices, landing him in and out of
jail and culminated in his conduct in this case. Accordingly, this Court should consider the
mitigating factor of addiction when selecting a sentence that is sufficient, but not greater than

necessary.

ii. Mr. Timpanaro’s Long-Standing Mental Health Issues

11
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 12 of 27

 

fou
he
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 13 of 27

 

 

i3
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 14 of 27

B, The Need for the Sentence Imposed

In imposing just punishment to reflect the seriousness of the offense, it is important to
consider that a one-size-fits-all scheme that imposes lengthy sentences indiscriminately on

offenders, regardless of their culpability, does not promote respect for the law.

Furthermore, in imposing “just punishment” for an offense, a sentencing court should not
disregard the additional penalties and hardships that will accompany Mr. T impanaro while on a
lengthy term of supervised release. Mr. Timpanaro will face an overwhelming number of collateral
consequences. Therefore, the lowest appropriate Guideline sentence would not only substantially
punish Mr. Timpanaro, but would also properly reflect Mr. Timpanaro’s meaningful acceptance
of responsibility, his lifelong struggle with mental health and substance abuse issues, as well as

his genuine request for continued treatment and rehabilitation.

C. The Need To Afford Adequate Deterrence to Criminal Conduct
A consideration of this factor compels an analysis of the principles of both general and
specific deterrence.
i. General Deterrence
The principle of general deterrence is based on the absurd premise that prison sentences
deter crime. This faulty conception has resulted in the mass incarceration of individuals in the
United States.
For the past 40 years, the United States has been engaged in a vast,
costly social experiment. It has incarcerated a higher percentage

of its people, and for a longer period, than any other democracy.
In fact, with 5 percent of the world’s population, the U.S. is home

14
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 15 of 27

to 25 percent of its prisoners. There are five times as many people
incarcerated today than there were in 1970. . . [The] archipelago
of prisons and jails costs more than $80 billion annually — about
equivalent to the budget of the federal Department of Education.
Dr. Oliver Roeder ef al., What Caused the Crime Decline?, Brennan Center for Just., 22-23 (Feb.

12, 2015), available at https://www. brennancenter. org/publication/whatcaused-crime-decline.

The condition of mass incarceration is especially troubling since there is no correlation
between punishment and reductions in crime. See id; see also Gary Kleck and J.C, Barnes,
Deterrence and Macro-Level Perceptions of Punishment Risks: Is There a "Collective Wisdom"? ,
59 Crime & Delinquency 1006, 1031-33 (2013). Kleck 13 and Barnes’ study concludes:

there is generally no significant association between perceptions of punishment

levels and the actual levels of punishment that the criminal justice system achieves.

This in turn implies that increases in punishment levels do not routinely reduce

crime through general deterrence mechanisms, because the fundamental link

between actual punishment levels and perceptions of punishment levels appears to

be weak to nonexistent.

(id. at 1031). The United States Department of Justice agrees with the conclusion that
incarcerating defendants is not an effective means of deterrence. See U.S. Dept. of Justice, Nat'l

Inst. of Justice, Five Things About Deterrence (July 2014). In fact, the Department of Justice finds

that even increasing the severity of punishment does little to deter punishment. See /d..

ii. Specific Deterrence
As discussed at length herein, James Timpanaro is a 55 year-old veteran with a long-
statnding history of mental health issues and struggles with substance abuse. Given the

circumstances set forth herein, a sentence equivalent to the low end of the sentencing advisory

15
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 16 of 27

guideline range of 18 months is more than sufficient to fulfill the specific deterrent considerations

of the congressionally established goals of sentencing pursuant to 18 U.S.C. §3553(a). _

D. The Need To protect the Public from Further Crimes of Mr. Timpanaro

As a preliminary matter, increasing Mr. Timpanaro’s term of imprisonment will not have
a positive impact on his risk of recidivism. That is, the empirical evidence does not establish a
relationship between sentence length and specific deterrence, regardless of the type of crime.
See National Institute of Corrections, Myths and Facts, Why Incarceration is Not the Best Way to
Keep Communities Safe (2016); see also Donald P. Green & Daniel Winik, Using Random Judge
Assignments to Estimate the Effects of Incarceration and Probation on Recidivism among Drug
Offenders, 48 Criminology 357 (2010) (study of over a thousand offenders whose sentences
varied substantially in prison time and probation found that 14 such variations “have no
detectable effect on rates of re-arrest,” and that “[t]hose assigned by chance to receive prison
time and their counterparts who received no prison time were re-arrested at similar rates over a
four-year time frame”). In sum, the best available evidence establishes that imprisonment does
not reduce recidivism more than noncustodial sanctions. See Francis T. Cullen et al., Prisons Do

Not Reduce Recidivism: The High Cost of Ignoring Science, 91 Prison J. 488, 508-518 (2011).

E. The Need To Provide Mr. Timpanaro With Needed Educational Or
Vocational Training, Medical Care, Or Other Correctional Treatment In The
Most effective Manner

Clearly, James needs significant intensive substance abuse treatment, as well as mental

health counseling. Notably, the requested sentence will afford Mr. Timpanaro the ability to

participate in a mental health and substance abuse treatment program which will significantly

16
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 17 of 27

reduce his risk of recidivism. Given these circumstances, a sentence at the equivalent low-end of
the sentencing advisory Guideline range of 18 months with a period of supervised release allowing
him to immediately participate in the appropriate mental health and substance abuse programs is
more than sufficient to fulfill the congressionally established goals of sentencing pursuant to 18

U.S.C. § 3553(a).

F, The Kinds of Sentences Available

Although Mr. Timpanaro may not advocate for it, this Court may vary from the advisory
Guideline range. The impact of the advisory guidelines on a court’s sentencing discretion has been
discussed above. As recognized in Gail, district courts “may not presume that the Guidelines range
is reasonable.” 552 U.S. at 49, 128 S. Ct. at 597. Thus, mitigating circumstances and substantive
policy arguments that were formerly irrelevant in all, but the most unusual cases are now
potentially relevant in every case. As of November 21, 2019, James will have served almost a
year in jail. A low end guideline sentence of 18 months with good time credit results in serving
approximately 15 months and 16 days in custody with a portion of that remaining time being served

in a half-way house.

G. The Need to Avoid Unwarranted Sentence Disparities Among Defendants
With Similar Records Who Have Been Found Guilty of Similar Conduct

There are no co-defendant’s in this case. Therefore, sentencing disparity is not a specific
factor in this particular case. However, counsel was able to find six other recent cases in the

Western District of New York involving a hoax bomb threat where the defendants received either

17
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 18 of 27

a below Guideline, or low end Guideline sentence. See Exhibit C. Therefore, the requested

sentence in this case is in line with sentences imposed in these cases.

H. The Need to Provide Restitution to Any Victims of the Offense

Pursuant to paragraph 67 of the PSR, there are two identifiable organizations in this case
seeking reimbursement for emergency services in the amount of $7,498.37. PSR 4 67, Docket No.
29. The requested sentence will allow Mr. Timpanaro to undertake steps to pay that restitution

and make these organizations whole.

Vil. CONCLUSION
Even when the Sentencing Guidelines were mandatory, sentencing courts were to treat
those before them as individuals. See Koon vy. United States, 518 U.S. 81, 113 (1996) (“Tt has
been uniform and constant in the federal judicial tradition for the sentencing judge to consider
every convicted person as an individual and every case as a unique study in the human failings

that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.”),

The Supreme Court’s decision in Booker and the command of the statute to impose a
sentence that is “sufficient, but not greater than necessary,” has given sentencing courts greater
latitude to impose a sentence that fits the crime and the person before the court. If sentenced to an
equivalent 18 months sentence, Mr. Timapanaro, he will need to comply with strict conditions of
supervision to ensure that he is participating in mental health and substance abuse treatment.

As of the date of sentencing, Mr. Timpanaro will have served 11 months and 12 days in custody.

The requested sentence in this case that would not be greater than necessary, to satisfy the

18
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 19 of 27

purposes of sentencing. In addition, such a sentence would be of such sufficient length to more

than fulfill the requirements and purpose of sentencing pursuant to 18 U.S.C. § 3553 (a).

DATED: Buffalo, New York, October 29,2019. é

  

(716) 551-3341; fax 551-3346
fonda_kubiak@fd.org

Counsel for Defendant James Timpanro

TO: Joel L. Violanti
Assistant United States Attorney

Alexandra G. Piskorz
United States Probation Officer

19
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 20 of 27

UNITED STATES v. JAMES TIMPANARO
19-CR-27-FPG |

 

 

 

 

DEFENDANT'S EXHIBIT A
1:19-cr-00027- -
7-FPG-HKS Document 32 Filed 10/30/19 Page 21 of 27 “
DEFENDANTS | | , ©
l

_ EXHOBIT A

shale Cnty

   

 

 

 
frase 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 _ Page 22 of 27

o/h ether Hanensn litt,

 

Door. k bbs i), East faces $ohen! [s., oh used
(thew papshe fa Hos.

 

 

yleyer” 148 A one »

| Wh te re Aondeu dol Kiss bee

TZ. las paw 4 Pusch er age had

 

oe,

ne che ener atten tone tes Baten

{ hpela% inl BO. Seto Vedran.
Airaarpoen » le Krete) A, org heack 4y gt Sosae i
| Aho Sa porate ct blac were sede te bade sure @

: ale aut "Ve. aan plan ot

ef caters dinrw ones Pres

eek

) —— 4 PEG He. Lae, Right

 

"4 Llecks from hidtilh Are. ede

L has heen, Yaw bnmex btn Fir ala st plgears.
bie Mish Sehect, ph 148.2 Zo pest ian Hel
Aicass of Y nated Ln fa « Pedtesd Lal Techunt Cyan
Hele fob Le nok Kill Phan

a7" har kad ay, years at Eb Knsx Key Bleed Bank
Cahn thas Saab S f pints af Lheoh A native,

S Aespl 13 all sper

AL at -

 

 

sae fae eeet

pa phy ime ant [wenn om:

Nett veanece in

hemi

olucks Sath Bittle ick
(sL2 fs, ecltad s, Loe

 

ze. was hemor atl Lpschangeh tr US Biadils
Lincs great git] Frieed cfm | Ed: Knee C e
ue ee Lbs Lode, agt. nareted. after a

no 3. Laat tel glexghdt ics Are. ‘avedto <vecasttel

lle 7 Ack th Laat:

| leadis-o auth tsp abort
ie ack tut beach, bale SEU pm and Frum) "SHE
attrac: pe. d. WAL

 

Our p Htk K be, or ‘Son ps how

 

if aged pl Sma

 

and prgh, aT b gplns or hs pespfe

 

 

 

 

 

 

 
_ Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 23 of 27

G)

 

 

a tak Adve +t al Hho. SAba- pls Ces jp Bn —
And) coached hin be Little. basa e hdseball

 

hues, ee a

 

“ids, atiall £ac2.5., aS pando a

 

 

amino K, cot Sour $sin ae pin veepst.
i , LO tac GSO mle tndl Seb ing

 

ela sing factors, “Hes, faa Lad GS 4

 

 

 

tie Levies, a Feu) dhl tec - Bin. nk. Auras called!

 

ae thd ts Gh A [ere wt C irkname S

 

 

[ike fac, voc fanchs Matin Arba y Yarn Call pas
Te, Ov foot Tt ever Speak. fz Ye :

 

Af tec i/tL, Le was called pcad more. Tht 4

 

Navy e Heats

 

Dod) muss parsons He Sloush iy Chime. apart Mightinaces,

 

PraSamn ed uit ld pera Sihnas, Ih cua lag aleabe

 

a linse and P ac sarap LS nc. bathe spit

 

la B ee fet8lmadls an ened

 

 

 

 

Faye esr, yl fcatlen jar to

 

 

Counselling dd gem Meee lay se was “TT baton

 

fe ne le Ao lD wid, Sey, CIA | ths ms Samat alba regu

 

hack sliding:

 

Ard QZ SH leey, Area ta 3! FE alent

 

 

 

 
jase 1:19-cr-00027-FPG-HKS. Document 32 Filed 10/30/19 Page 24 of 27

eee eyes aupeqeye | neat tennes|

D

of basv~e— meh s Latrselig telling abit orth len kd SH

Spas Gerd tA hab Zaeegh.—
Aid 2 TJ slypeh, Soll really backs ikzto dhiprnssleny

 

_ acd brirKeoua, re mad ite Sica thing ‘

i ned ory Sor- bbboat- FE Ach 4 i: wa S

= pup ld and: childtch. This LS nat Gr Ex C1) $6, 5
(but restos tts Asppened dood s Bn hinct, bud) _

ant tlt Hhe: pahn laste = Wtfheb fue

 

back gn meds, angh hapsful for ms, Astore

 

 

ion nie dail, pln hn fh ced Shae tr 5S. |
| Tn Abed ta S eer ‘Secla’ Camis Elms pte

 

do 2A. [Hg pax 7 ubbeiceer f hat Leg st te takes

 

 

be Stay Al, Aavugh ply Sleall ste. oy T—
Klas:

want Ch: neert- a Coane (a pueyn€. AS

 

And Tole pate G4 Dug Sn CA it $2 pprnbles: Lor
J Y

 

 

fe Lestal Paveckerd CA te Ft

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 25 of 27

UNITED STATES v. JAMES TIMPANARO
19-CR-27-FPG

DEFENDANT’S EXHIBIT B

REDACTED
2 Case 1:19-cr-00027-FPG-HKS Document 32 Filed 10/30/19 Page 26 of 27

UNITED STATES v. JAMES TIMPANARO
19-CR-27-FPG

 

 

 

 

DEFENDANT'S EXHIBIT C

 
serepgeernie ps

+ Case 1:19-cr-00027-FRG-Hk

    

tt .

Criminal Cases Report

32° Filed-20/30/19 Page 27 of 27

| US. DISTRICT COURT -- U.S. District Court, Western District of New York

18 U.S.C. SECTION 1038 CASES FROM 10/22/2000 - 10/29/2019

 

 

 

Cas ona ex/ Case Dates ees a Notes
1:08-cr-00225-RJA | Case filed: 08/25/2008 |Deftiscommittedto | Office: Buffalo
USA vy. Demitco - | Case closed: 12/29/2008 |the custody of the Presider: Richard J.
Bureau of Prisons to ‘| Arcara
be imprisoned for a Citation: 18:1038.F
term of 6 months; fhe |FALSE
cost of incarceration [INFORMATION
fee is waived. AND HOAXES
1:10-cr-00381- Case filed: 12/15/2010. |The Defendant is Office: Buffalo
WMS-HES Case closed: 09/19/2011 |sentenced to the Presider: William.
USA. v. Fisher custody of the BOP for |M. Skretny
aterm oftime served | Referral: H. Kenneth
and a 1 year term of Schroeder, Jr.

 

USA v. Kent

Case closed: 10/19/2012

the Bureau of Prisons
for aterm of 5 months;
the Court recommends
that the Deft's term of
incarceration be served
at the Buffalo Halfway
House; the cost of
incarceration fee is
waived.

Supervised Release. Citation: 18:1038.F
FALSE
INFORMATION
_ [AND HOAXES
1:12-cr-00110-RIJA, | Case filed: 06/25/2012 | Deft is committed to Office: Buffalo

Presider: Richard J.
Atcara

Citation: 18:1038.F
FALSE
INFORMATION
AND HOAXES

 

6:1 1-cr-06193-
DGL
USA y. Bassett

Case filed: 01/06/2012
Case closed: 02/16/2012

24 months; 3 years
supervised release;
fine waived; $100 spa

Office: Rochester
Presider: David G.
Larimer

Citation: 18:1038.F
FALSE
INFORMATION .
AND HOAXES

 

6:13-cr-06028-
DGL-MWP
USA v. Ouellette

 

 

Case filed: 04/03/2013
Case closed: 11/04/2014

time served; 1 year ‘
supervised release;
fine waived; spa
remitted

 

Office: Rochester
Presider; David G.
Larimer

Referral: Marian W.
Payson

Citation: 18:1038.F
FALSE
INFORMATION

 

AND HOAXES ‘

 

 

 

 
